DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 
Specification
The amendment filed 2/24/2020 and 2/26/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: rollers 11 in amendments to paragraph [0013]. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 37 calls for the at least one rubber baffle extending vertically from the ceiling to at least three courses below the top of the stacked lumber. However, it is unclear what the metes and bounds are for extending baffle vertically from the ceiling to at least three courses below the top of the stacked lumber since the thickness of each course, the space between adjacent courses of the lumber, and a total number of courses of a stack of lumber are uncertain. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 37, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bachrich (US 4,014,107) in view of Culp (U. S. Pat. 5,437,109) and Cooke et al. (US 2013/0092272).
 Bachrich discloses a lumber drying kiln 2 comprising: a ceiling member 24 supported by opposing continuous wall members 6; stacked lumber 4 to be kilned within the kiln 2, the stacked lumber 4 being under the ceiling member 24 (Fig. 1) and between the opposed continuous wall members 6 (Fig. 1), wherein the stacked lumber 4 is arranged in courses (Fig. 1), with each course vertically spaced apart from one another from a top of the stacked lumber to a bottom of the stacked lumber (Fig. 1); at least one  heating source 50 lateral of the stacked lumber 4 (Fig. 1, duct 50 is considered as heating source as it supplies hot air to the lumber 4); and at least one baffle 42 lateral of the stacked lumber 4 (Fig. 1), the least one baffle 42 extending vertically from the ceiling 24 between the stacked lumber 4 and at least one of the opposing continuous wall members 6 to below the top of the stacked lumber 4 (Fig. 1) and exposing the heating source 50 to the stacked lumber below at least third course (Fig. 1, bottom outlet 66 of duct 50 is located below at least third course). Wherein the baffle 42 resides between the stacked lumber 4 and the continuous wall member 6 (Fig. 1). The lumber drying kiln 2 further comprises a void free of baffle material 42 between below the top three courses of stacked lumber 4 and the continuous wall 6 (Fig. 1). Wherein the void extends from the lowest most end of the baffle 42 to a floor of the lumber drying kiln (Fig. 1). Wherein the stacked lumber 4 is provided on rollers 20 (Fig. 1). However, Bachrich does not disclose the baffle extends vertically from the ceiling to at least three courses below the top course of the stacked lumber. Bachrich also does not disclose the baffle is rubber baffle. Culp disclose a lumber drying kiln 10 comprising baffle 16 extends vertically from the ceiling 28 to at least two courses below the top course of the stacked lumber 18 (Fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the drying kiln of Bachrich to include the baffle extends vertically from the ceiling to at least two courses below the top course of the stacked lumber as taught by Culp in order to control the air moving across the lumber piles and obtain a desired air moving result and to further modify the lumber drying kiln of Bachrich to include baffle made of rubber as taught by Cooke et al. in order to tolerance high moisture within the kiln. As to the claimed at least three courses, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the drying kiln of Bachrich in view of Culp  and Cooke et al. to have baffle extends vertically from the ceiling to at least three courses below the top course of the stacked lumber since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the kiln of Bachrich as modified by Culp would not operate differently with the claimed baffle extends at least three courses and since the baffle is intended to extend at least two courses (Culp, Fig. 1), the kiln would function appropriately having the claimed baffle extends three courses. Further, applicant has not disclosed that the claimed three courses solves any stated problem or is for any particular purposes and places no criticality on the range claimed, indicating simply that the baffles can extend at least two courses or three courses down from above the top of the material to be dried (specification, paragraph [0013]). 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Bachrich (US 4,014,107) in view of Culp (U. S. Pat. 5,437,109) and Cooke et al. (US 2013/0092272) as applied to claim 37 as above, and further in view of IMRIE DRY KILN COMPANY (IDKC, GB 1,106,308 A).
 	The lumber drying kiln of Bachrich as modified by Culp and Cooke et al. as above includes all that is recited in claim 3 except for at least one of the continuous wall members supports the heating source. IDKC discloses a lumber drying kiln comprising opposing continuous wall members 10 and at least one of the continuous wall members 10 supports a kiln heating source 13 (Figs. 1, 4, page 2, lines 34-43). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the lumber drying kiln of Bachrich to include at least one of the continuous wall members supports a kiln heating source as taught by IDKC in order to warm up and dry the air circulating around the lumber piles
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Bachrich (US 4,014,107) in view of Culp (U. S. Pat. 5,437,109) and Cooke et al. (US 2013/0092272) as applied to claim 37 as above, and further in view of Bachrich (U.S. Pat. 3,149,932).
 	The lumber drying kiln of Bachrich (‘107) as modified by Culp  and Cooke et al. as above includes all that is recited in claim 40 except for the at least one baffle extends the length of the kiln. Bachrich (‘932) discloses a lumber drying kiln 10 comprising baffle extending the length of the drying chamber of the kiln (col. 6, lines 9-11). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the lumber drying kiln of Bachrich (‘107) to include baffles extends the length of the kiln as taught by Bachrich (‘932) in order to deflect air flow along the length of the kiln. 
Claim 41 rejected under 35 U.S.C. 103 as being unpatentable over Bachrich (US 4,014,107) in view of Culp (U. S. Pat. 5,437,109) and Cooke et al. (US 2013/0092272) as applied to claim 37 as above, and further in view of Baker et al. (US 2011/0027018).
 	As to claim 41, Bachrich further disclose the ceiling member 24 and opposing walls 6 define at least one bay 4 of a multi-bay complex of drying kilns (Fig. 1). The lumber drying kiln of Bachrich as modified by Culp and Cooke et al. as above includes all that is recited in claim 41 except for wherein pairs of bays share a wall and that wall supports a kiln heating source. Baker et al. disclose a drying chamber system 110, wherein the ceiling member 126 and opposing walls 122 define at least one bay 130 of a multi-bay complex of drying chamber system, wherein pairs of bays share a wall 122 and that wall 122 supports a heating source 132 (Fig. 3B). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the lumber drying kiln of Bachrich to include a shared wall between pairs of bays and that wall supports a heating source as taught by Baker et al. in order to decrease complexity and increase efficiency of the kiln by enabling a single wall with heaters to provide heat to adjacent drying bays on either side of the wall. 
Claims 37, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bachrich (US 4,014,107) in view of Cobb (US 1,891,060) and Cooke et al. (US 2013/0092272).
  Bachrich discloses a lumber drying kiln 2 comprising: a ceiling member 24 supported by opposing continuous wall members 6; stacked lumber 4 to be kilned within the kiln 2, the stacked lumber 4 being under the ceiling member 24 (Fig. 1) and between the opposed continuous wall members 6 (Fig. 1), wherein the stacked lumber 4 is arranged in courses (Fig. 1), with each course vertically spaced apart from one another from a top of the stacked lumber to a bottom of the stacked lumber (Fig. 1); at least one  heating source 50 lateral of the stacked lumber 4 (Fig. 1, duct 50 is considered as heating source as it supplies hot air to the lumber 4); and at least one baffle 42 lateral of the stacked lumber 4 (Fig. 1), the least one baffle 42 extending vertically from the ceiling 24 between the stacked lumber 4 and at least one of the opposing continuous wall members 6 to below the top of the stacked lumber 4 (Fig. 1) and exposing the heating source 50 to the stacked lumber below at least third course (Fig. 1, bottom outlet 66 of duct 50 is located below at least third course). Wherein the baffle 42 resides between the stacked lumber 4 and the continuous wall member 6 (Fig. 1). The lumber drying kiln 2 further comprises a void free of baffle material 42 between below the top three courses of stacked lumber 4 and the continuous wall 6 (Fig. 1). Wherein the void extends from the lowest most end of the baffle 42 to a floor of the lumber drying kiln (Fig. 1). Wherein the stacked lumber 4 is provided on rollers 20 (Fig. 1). However, Bachrich does not disclose the baffle extends vertically from the ceiling to at least three courses below the top course of the stacked lumber. Bachrich also does not disclose the baffle is rubber baffle. Cobb disclose a lumber drying kiln comprising baffle (not numbered, see reproduced Fig, II below) extends vertically from the ceiling to at least two courses below the top course of the stacked lumber (Fig. II). Cooke et al. teach a concept of using silicone rubber to make flow diverter baffle (paragraph [0094]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the drying kiln of Bachrich to include the baffle extends vertically from the ceiling to at least two courses below the top course of the material to be dried as taught by Cobb in order to control the air moving across the lumber piles and to further modify the lumber drying kiln of Bachrich to include baffle made of rubber as taught by Cooke et al. in order to tolerance high moisture within the kiln. With regard to the claimed at least three courses, as Cobb discloses that baffle is extended from the ceiling to two courses below the top course of the stacked lumber which is close to the claimed three courses, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the drying kiln of Bachrich in view of Cobb to have baffle extends vertically from the ceiling to at least three courses below the top course of the stacked lumber since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentable distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the kiln of Bachrich as modified by Cobb  and Cooke et al. would not operate differently with the claimed baffle extends at least three courses and since the baffle is intended to extend at least two courses (Cobb, Fig. 2), the kiln would function appropriately having the claimed baffle extends three courses. Further, applicant has not disclosed that the claimed three courses solves any stated problem or is for any particular purposes and places no criticality on the range claimed, indicating simply that the baffles can extend at least two courses or three courses down from above the top of the material to be dried (specification, paragraph [0013]). 

    PNG
    media_image1.png
    332
    846
    media_image1.png
    Greyscale

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Bachrich (US 4,014,107) in view of Cobb (US 1,891,060) and Cooke et al. (US 2013/0092272) as applied to claim 37 as above, and further in view of IMRIE DRY KILN COMPANY (IDKC, GB 1,106,308 A).
 	The lumber drying kiln of Bachrich as modified by Cobb and Cooke et al.  as above includes all that is recited in claim 38 except for at least one of the continuous wall members supports the heating source. IDKC discloses a lumber drying kiln comprising opposing continuous wall members 10 and at least one of the continuous wall members 10 supports a kiln heating source 13 (Figs. 1, 4, page 2, lines 34-43). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the lumber drying kiln of Bachrich to include at least one of the continuous wall members supports a kiln heating source as taught by IDKC in order to warm up and dry the air circulating around the lumber piles
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Bachrich (US 4,014,107) in view of Cobb (US 1,891,060) and Cooke et al. (US 2013/0092272) as applied to claim 37 as above, and further in view of Bachrich (U.S. Pat. 3,149,932).
 	The lumber drying kiln of Bachrich (‘107) as modified by Cobb  and Cooke et al. as above includes all that is recited in claim 33 for the at least one baffle extends the length of the kiln. Bachrich (‘932) discloses a lumber drying kiln 10 comprising baffle extending the length of the drying chamber of the kiln (col. 6, lines 9-11). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the lumber drying kiln of Bachrich (‘107) to include baffles extends the length of the kiln as taught by Bachrich (‘932) in order to deflect air flow along the length of the kiln. 
Claim 41 rejected under 35 U.S.C. 103 as being unpatentable over Bachrich (US 4,014,107) in view of Cobb (US 1,891,060) and Cooke et al. (US 2013/0092272) as applied to claim 37 as above, and further in view of Baker et al. (US 2011/0027018).
 	As to claim 41, Bachrich further disclose the ceiling member 24 and opposing walls 6 define at least one bay 4 of a multi-bay complex of drying kilns (Fig. 1). The lumber drying kiln of Bachrich as modified by Cobb and Cooke et al. as above includes all that is recited in claim 41 except for wherein pairs of bays share a wall and that wall supports a kiln heating source. Baker et al. disclose a drying chamber system 110, wherein the ceiling member 126 and opposing walls 122 define at least one bay 130 of a multi-bay complex of drying chamber system, wherein pairs of bays share a wall 122 and that wall 122 supports a heating source 132 (Fig. 3B). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the lumber drying kiln of Bachrich to include a shared wall between pairs of bays and that wall supports a heating source as taught by Baker et al. in order to decrease complexity and increase efficiency of the kiln by enabling a single wall with heaters to provide heat to adjacent drying bays on either side of the wall. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller )US 21007/0062059A1) discloses a lumber drying kiln comprising baffles for controlling air flow.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY